Citation Nr: 1732971	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  05-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date prior to September 9, 2004, for the award of service connection for status post lobectomy for lung cancer with chronic obstructive pulmonary disease (COPD).



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to June 1969, with meritorious combat service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016 and in March 2017, the case was remanded by another Veterans Law Judge for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim, so that every possible consideration is afforded.

A September 2004 rating decision granted service connection for status post lobectomy for lung cancer with COPD, rated 100 percent disabling, effective September 9, 2004 (the date that VA received the Veteran's original claim for service connection for lung cancer).  This award was based upon a liberalizing VA law that added lung cancer to the list of diseases recognized as presumptively service-connected due to herbicide exposure.  See 59 Fed. Reg. 29723 (June 9, 1994).  This revised regulation became effective on June 9, 1994 and is codified at 38 C.F.R. § 3.309(e).

[The Board's March 2016 and March 2017 remands incorrectly referred to the liberalizing VA law that added lung cancer to the list of diseases recognized as presumptively service-connected due to ionizing radiation exposure in radiation-exposed Veterans.  See 67 Fed. Reg. 3612 (January 25, 2002).  This revised regulation, which became effective on March 26, 2002 and is codified at 38 C.F.R. § 3.309(d), is NOT applicable to the current case.]

If the evidence reasonably shows that the Veteran met all eligibility criteria for service connection for lung cancer on June 9, 1994 (the effective date of the applicable liberalizing VA law) AND that such eligibility existed continuously from that date to September 9, 2004 (the date VA received his service connection claim), then an effective date of one year prior to the date of claim (i.e., September 9, 2003) would be warranted.  See 38 C.F.R. § 3.114(a)(3).

The evidence of record reflects that a VA chest x-ray for the Veteran in September 2003 showed a "suspicious developing left lower lobe nodule...most likely carcinoma."  One week later in September 2003, a VA chest CT scan showed a "somewhat spiculated mass in the left lower lung consistent with malignancy."  A December 2003 VA chest CT scan showed that the "previously identified lingular mass has increased in size since the prior exam."  In February 2004, as documented by VA treatment records, he underwent a left thoracostomy and left lower lobe lobectomy, with his pre-operative diagnosis listed as left lung mass, and his post-operative diagnosis listed as left upper lobe lung cancer.

In April 2016, a VA physician opined that it was NOT at least as likely as not (50 percent probability or more) that the Veteran had lung cancer or its residuals continuously from March 26, 2002 [the erroneous date provided by the Board in its March 2016 remand instructions] to September 9, 2004.  For rationale, the VA physician stated: "According to the medical record[,] the First x-ray concerning for possible lung cancer was in Sept of 2003 not March of 2002.  Thus, the [V]eteran had diagnosable lung cancer in Sept of 2003 and from then on but Not necessarily from March 2002."

In March 2017, the same VA physician provided an addendum medical opinion, as follows: "As to the above questions, the initial symptoms of lung cancer can be very nonspecific.  As to the exact Microscopic date that [the Veteran's] lung cancer began would be subject to speculation.  It would depend on the tumor type and its attendant aggressive nature.  Could it have been present on a microscopic level not detected by chest x-ray or chest ct on the above noted dates starting in [M]arch 2002?  One would probably answer yes, maybe, for the reasons noted.  OPINION: Thus, one would have to speculate on a retrospective perspective basis to attempt to give an Exact date that the microscopic beginnings of lung cancer were present."

On remand, an addendum medical opinion must be obtained to address whether the Veteran's lung cancer may have been present on June 9, 1994 and continuously from that date to September 9, 2004.  The opinion provider should specifically consider the nature and growth rate of the Veteran's lung cancer, the Veteran's reports of symptoms, and all pertinent medical evidence of record (including the reports of VA chest x-rays dating back to July 1981).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should return the record to the VA physician who provided the April 2016 and March 2017 VA medical opinions for an addendum medical opinion.  THE PHYSICIAN MUST REVIEW THE ENTIRE RECORD.  Based on the factual evidence of record, the physician must provide an opinion that responds to the following:

Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that the Veteran had lung cancer or its residuals CONTINUOUSLY from June 9, 1994 to September 9, 2004, TAKING INTO ACCOUNT the nature and growth rate of the Veteran's lung cancer, the Veteran's reports of symptoms, AND all pertinent medical evidence of record (including the reports of VA chest x-rays dating back to July 1981)?

The physician MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

If the requested VA physician is unavailable (or unable for any reason) to provide the requested opinion, then arrangements should be made for the ENTIRE RECORD to be reviewed by another appropriate medical provider who can provide the opinion sought.  If an examination of the Veteran is deemed necessary to provide the requested opinion, then such examination should be scheduled.

2. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for an effective date prior to September 9, 2004 for the award of service connection for status post lobectomy for lung cancer with COPD.  If the claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2016).

